Per Curiam.

We agree that respondent violated DR 1-102(A)(5) and (6), and 5-105(B) and (C) as found by the board. We also agree with the penalty and conditions that the board recommended. However, we observe that respondent has previously undergone various forms of treatment for alcoholism while continuing to drink alcohol. Therefore, we order that respondent be suspended from the practice of law in Ohio for two years, with the last twenty-one months of that period stayed pending respondent’s successful completion of a supervised and monitored two-year probation period, in *90accordance with the conditions imposed by the board 1; however, we add as a condition that respondent abstain from the use of alcohol throughout the two-year period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.

. Letters from respondent and his attorney suggest that respondent has already complied with the condition that he successfully complete a residential alcohol rehabilitation program.